Detailed Action

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 6, the claim recites in lines 9-11 “the ward-level monitoring apparatus is further configured to obtain the patient recovery state parameter of the target object by means of the second wireless communication module to form”. Claim 1 recites that the second wireless module is part of the monitoring device. It is unclear how the ward apparatus is able to obtain the data using a the second wireless module which belongs to the monitoring device. For this reason, the claim fails to comply with the written description requirement. The examiner has interpreted the claim in the following way in order to advance prosecution: “the ward-level monitoring apparatus is further configured to obtain the patient recovery state parameter of the target object by means of the first wireless communication module to form”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 17, the claim is dependent on canceled claim 16. Therefore, it is unclear the dependency of the claim. Furthermore, the recites in line 1 “ the master mobile monitoring device”, in line 3 “the slave mobile device”, in line 10 “the first Bluetooth module” and in line 11 “the second Bluetooth module”. The word “the” in front of the aforementioned limitations means that the limitations were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 
The examiner has assumed that the claim is dependent on claim 59 in order to advance prosecution.

In regards to claim 18, the claim is dependent on canceled claim 16. Therefore, it is unclear the dependency of the claim. Furthermore, the recites in line 3 “ the master mobile monitoring device”, in line 6 “the Bluetooth transmission mode” and in line 6-7 “the first Bluetooth module”. The word “the” in front of the aforementioned limitations means that the limitations were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 
The examiner has assumed that the claim is dependent on claim 59 in order to advance prosecution.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN-201135495Y).

Liu teaches a patient recovery monitoring system applied to a hospital, the system comprising a ward-level monitoring apparatus and a mobile monitoring device wearable on a body of a target object [fig. 1 elements 1 (mobile monitoring device) and 5 (ward level monitoring apparatus), par. 0024 L. 1-3]. Also, Liu teaches that the ward-level monitoring apparatus comprises at least a Bluetooth transceiver (first wireless communication module), and the at least one mobile monitoring device comprises a Bluetooth transceiver (second wireless communication module) [par. 0026 L. 3-6, par. 0031 L. 3-5]. Furthermore, Liu teaches that the second wireless communication module is capable of being coupled to and communicating with the first wireless communication module [fig. 1 elements 1 and 5, par. 0024 L. 18-19, par. 0026 L. 14-17, par. 0031 L. 3-5]. Liu also teaches that the at least one mobile monitoring device is configured to obtain a patient recovery state parameter of the target object, and to transmit the patient recovery state parameter to the first wireless communication module via Bluetooth (in a first wireless transmission mode) by means of the second wireless communication module [par. 0024 L. 18-19, par. 0026 L. 14-17]. Liu further teaches that the ward-level monitoring apparatus is configured to receive the patient recovery state parameter from the at least one mobile monitoring device via Bluetooth (in the first wireless transmission mode) by means of the first wireless communication module, so as to perform real-time monitoring on the target object in the hospital [par. 0024 L. 18-19, par. 0031 L. 1-7, par. 0033 L. 4-6].  

In regards to claim 2, Liu teaches, as applied in claim 1, further teaches that the at least one mobile monitoring device is wearable on a wrist of the target object [fig. 1 element 1].  

In regards to claim 6, Liu teaches, as applied in claim 1, further teaches that the at least one mobile monitoring device further comprises at least one display module [par. 0024 L. 4-7, par. 0026 L. 1-6]. Lui also teaches that the ward-level monitoring apparatus further comprises a display (at least one nearby display module) [par. 0031 L. 1-2]. Also, Liu teaches that the at least one mobile monitoring device is further configured to obtain the patient recovery state parameter of the target object to form local display data, and to output and display the local display data on the display module of the at least one mobile monitoring device [par. 0024 L. 4-7, par. 0026 L. 1-6]. Furthermore, Liu teaches that the displayed data includes blood pressure, blood oxygen, heart rate and temperature [par. 0024 L. 4-7]. This teaching means that the local display data comprises a first numerical value. Liu further teaches that the ward-level monitoring apparatus is further configured to obtain the patient recovery state parameter of the target object by means of the first wireless communication module to form nearby display data, and to output and display the nearby display data on the nearby display module of the ward-level monitoring apparatus [par. 0031 L. 1-5]. Also, Liu teaches that the data from collected from the monitoring device is displayed at the nearby display module [par. 0031 L. 1-2]. This teaching means that the nearby display data comprises a second numerical value.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-201135495Y) as applied to claim(s) 1 above, and in view of Perreault et al. (US-10,880,342) and Davis et al. (US-11,036,851).

In regards to claim 3, Liu teaches, as applied in claim 1 above, does not teach that the system comprises a wireless transceiver.
On the other hand, Perreault teaches that a sending device communicating with a receiving device can communicate with the receiving device wirelessly using two modes of communication comprising a peer-to-peer (P2P) communication mode and relay communication mode in which the devices communicate with each other via repeater/wireless transceiver [col. 4 L. 52-64]. This teaching means that the system comprises a wireless transceiver.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Perreault’s teachings of using two modes of communication including one that comprises a wireless transceiver in the system taught by Liu because it will permit the monitoring device to communicate with the ward-level apparatus even when P2P communication is unavailable or unreliable.
The combination of Liu and Perreault teaches that the P2P communication mode is performed using Bluetooth [see Liu par. 0031 L. 3-5]. However, the combination does not teach that the ward-level apparatus comprises a third communication module and the monitoring device comprises a fourth wireless communication module to establish communication with the wireless transceiver.
On the other hand, Davis teaches that the P2P communication mode can be performed using Bluetooth while the relay communication mode in which devices communicate with each other via the wireless transceiver can be performed using Wi-Fi [fig. 3 element 10 (sending device), 14 (wireless transceiver), 200 (receiving device), col. 50 L. 56-60 (Wi-Fi to communicate with transceiver), col. 25 L. 42-46 and col. 51 L. 15-17(Bluetooth used for first wireless transmission mode)]. This teaching means that the receiving device, which in the case of the combination is the ward-level apparatus, comprises a Wi-Fi transceiver/third wireless communication module capable of accessing the wireless transceiver. Also, this teaching means that the sending unit, which in the case of the combination is the monitoring device, comprises a Wi-Fi transceiver/fourth communication module capable of accessing the wireless transceiver.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Davis’s teachings of using a different communication technology to communicate with the wireless transceiver in the system taught by the combination because the two different types of communication channels will permit the system to maintain communications even when one of the channels is unavailable or unreliable.
The combination of Liu, Perreault and Davis further teaches that the ward-level monitoring apparatus is further configured to access the wireless transceiver by means of the third wireless communication module, and the at least one mobile monitoring device is further configured to access the wireless transceiver by means of the fourth wireless communication module, so as to transmit the patient recovery state parameter from the at least one mobile monitoring device to the ward-level monitoring apparatus in a second wireless transmission mode by means of the wireless transceiver [see Liu par. 0024 L. 18-19 (transmission of health data), see Perrault col. 4 L. 60-64 (transmitting data using the second mode wireless transmission mode), see Davis col. 50 L. 56-60 (using Wi-Fi/third and fourth wireless modules to access the wireless transceiver)].
The combination teaches that Bluetooth is used to perform P2P communications/first wireless transmission mode [see Liu par. 0024 L. 18-19, see Davis col. 25 L. 42-46, col. 51 L. 15-17]. It is inherent that Bluetooth communications uses a frequency of 2.4GHz. The combination does not explicitly teach that Wi-Fi/second wireless transmission mode uses a frequency that is higher than 2.4Ghz. However, it is inherent that Wi-Fi communication can use a frequency of 2.4Ghz or a frequency of 5GHz to perform communications. In other words, a transmission frequency band corresponding to the first wireless transmission mode/Bluetooth (2.4 GHz) can be smaller than a transmission frequency band corresponding to the second wireless transmission mode/Wi-Fi (5GHz). One of ordinary skill in the art, before the effective filing date of the claimed invention, would have used a frequency of 5GHz to perform Wi-Fi communications because it will prevent interference with the Bluetooth communication channel and provide reliable communications via Wi-Fi.   

In regards to claim 9, the combination of Liu, Perreault and Davis, as applied in claim 3 above, further teaches that the least one mobile monitoring device further comprises a processor [see Liu par. 0026 L. 1]. Furthermore, the combination teaches that the monitoring device can transmit its data using a Bluetooth transceiver [see Liu par. 0024 L. 14-17]. This teaching means that the monitoring device comprises a wireless communication modulation module. This teaching also means that the patient recovery state parameter is transmitted using a frequency band of 2.4GHz. In other words the processor is configured to cause the wireless communication modulation module to operate in a first operating frequency band to form the second wireless communication module, such that the at least one mobile monitoring device transmits the patient recovery state parameter to the first wireless communication module in the first operating frequency band by means of the second wireless communication module. Also, the combination teaches that when the distance of the monitoring device and the ward-level apparatus exceeds a first range or when the quality of communications of the P2P communications via Bluetooth is lower than the quality of communications of the relay communication mode via Wi-Fi, the processor can switch from the P2P communications to the relay communication mode in order to continue reliable communication of the data [see Perreault col. 3 L. 49-55 (switching between transmission modes), col.5 L. 23-32 and col. 7 L. 37-41 (switching based of quality of communication), col. 21 L. 12-18 (switching based on distance), see Davis col. 50 L. 56-60 (using Wi-Fi for the second transmission mode)]. As explained in the rejection of claim 3 above, Wi-Fi can use a frequency band of GHz while Bluetooth uses a frequency band of 2.4 GHz. This teachings mean when a preset condition is satisfied, the processor is further configured to cause the wireless communication modulation module to switch to operate in a second operating frequency band to form the fourth wireless communication module, such that the at least one mobile monitoring device transmits the patient recovery state parameter in the second operating frequency band by means of the fourth wireless communication module, wherein the second operating frequency band is greater than the first operating frequency band, and wherein the preset condition is at least one of the following two situations: a quality of communication between the second wireless communication module and the first wireless communication module is lower than a quality of communication between the fourth wireless communication module and the third wireless communication module; and a distance between the at least one mobile monitoring device and the ward-level monitoring apparatus exceeds a first range.  

In regards to claim 14, the combination of Liu, Perreault and Davis, as applied in claim 3 above, further teaches that the wireless transceiver communicates using Wi-Fi [see Davis col. 50 L. 51-60]. This teaching means that the wireless transceiver includes a WI-FI wireless transceiver.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-201135495Y) in view of Perreault et al. (US-10,880,342) and Davis et al. (US-11,036,851) as applied to claim(s) 3 above, and further in view of Brister et al. (US-8,808,228).

In regards to claim 4, the combination of Liu, Perreault and Davis, as applied in claim 3 above, further teaches that the system comprises a hospital-level monitoring apparatus, wherein the ward-level monitoring apparatus is capable of transmitting the patient recovery state parameter to the hospital-level monitoring apparatus [see Liu fig. 1 element 8, par. 0024 L. 18-21, par. 0031 L. 1-2].
The combination does not teach that the ward-level transmits the data by means of a built-in wired communication module.
On the other hand, Brister teaches that a ward-level apparatus can relay received data to a hospital-level apparatus by means of wired communication [col. 42 L. 58-64]. This teaching means that the ward-level apparatus relays data by means of a wired communication module.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Brister’s teachings of using wired communications to relay data from the ward-level apparatus in the system taught by the combination because wired communication will provide reliable communication of the patient recovery state parameter from the ward-level apparatus.
The combination of Liu, Perreault, Davis and Brister teaches that the ward-level apparatus comprises a wired communication module. The combination does not explicitly teach that the wired communication module is built-in. However, it is inherent that the wired communication module is either built-in or is a separate component that can be attached to the apparatus. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the wired communication module to be built in the apparatus because the user will be able to use the apparatus without the need to purchase separate add-on modules or attachments. 

Claim(s) 5, 15 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-201135495Y) as applied to claim(s) 1 above, and in view of Ramlall (US-9,579,025).

In regards to claim 5, Liu teaches, as applied in claim 1, does not teach the at least one mobile monitoring device is connected to an external parameter measurement accessory in a wired or wireless mode.
On the other hand, Ramlall teaches that the at least one mobile monitoring device can function as a master that can receive data wirelessly from other sensors/external measurement accessories attached to the target [fig. 1 element 14 (the at least one monitoring device) and 12 and 16 (external measurement accessory), col. 2 L. 43-47 and L. 49-54]. This teaching means that the at least one mobile monitoring device is connected to an external parameter measurement accessory in a wireless mode, and the external parameter measurement accessory is attached to a part of the body of the target object that corresponds to a parameter to be measured.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ramlall’s teachings of letting the at least one mobile monitoring device receive data from external sensors in the system taught by Liu because it will permit the system to obtain data from a plurality of sensors attached to the target and use the at least one mobile monitoring device as a device that can forward the data from the external sensors to the ward-level apparatus.


In regards to claim 15, Liu teaches, as applied in claim 1, does not teach that the at least one mobile monitoring device further comprises a master mobile monitoring device.
On the other hand, Ramlall teaches that the at least one mobile monitoring device can function as a master of other slave monitoring devices [fig. 1 element 14 (the at least one monitoring device) and 12 and 16 (slave monitoring devices), col. 2 L. 43-47 and L. 49-54]. This teaching means that the at least one mobile monitoring device further comprises a master mobile monitoring device. Furthermore, Ramlall teaches that the master mobile monitoring device can relay the data from the slave monitoring devices and the master device to other external devices [fig. 1, col. 1 L. 42-45, col. 2 L. 49-54, col. 3 L. 50-55]. This teaching means that the second wireless communication module is provided on the master mobile monitoring device and that the master mobile monitoring device is configured to transmit the patient recovery state parameter by means of the second wireless communication module to other external devices in the first wireless transmission mode by means of the second wireless communication module.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ramlall’s teachings of letting the at least one mobile monitoring device be a master device and receive data from external sensors in the system taught by Liu because it will permit the system to obtain data from a plurality of sensors attached to the target and use the at least one mobile monitoring device as a device that can forward the data from the external sensors to external devices.
The combination of Liu and Ramlall teaches that the external device receiving the data from the at least one monitoring device can be the ward-level monitoring apparatus [see Liu par. 0024 L. 18-19]. This teaching means that the master mobile monitoring device is configured to transmit the patient recovery state parameter by means of the second wireless communication module to the ward-level monitoring apparatus in the first wireless transmission mode by means of the second wireless communication module.  

In regards to claim 58, the combination of Liu and Ramlall, as applied in claim 15 above, further teaches that the at least one mobile monitoring device further comprises a slave mobile monitoring device [see Ramlall fig. 1 element 14 (the at least one monitoring device) and 12 and 16 (slave mobile monitoring devices), col. 2 L. 43-47 and L. 49-54]. Furthermore, the combination teaches that patient recovery state parameter comprises a first patient recovery state parameter obtained by the master mobile monitoring device and a second patient recovery state parameter obtained by the slave mobile monitoring device [see Ramlall 42-45, col. 1 L. col. 2 L. 43-47 and L. 49-54]. Also, the combination teaches that the slave mobile monitoring device is configured to transmit the second patient recovery state parameter to the master mobile monitoring device; and the master mobile monitoring device is further configured to receive the second patient recovery state parameter from the slave mobile monitoring device [see Ramlall col. 2 L. 43-47 and L. 49-54].  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-201135495Y) as applied to claim(s) 1 above, and in view of Leuschner et al. (US-11,031,127).

In regards to claim 7, Liu teaches, as applied in claim 1, teaches that the at least one mobile monitoring device further comprises at least one display module [see Liu par. 0024 L. 4-8, par. 0026 L. 1-6]. Furthermore, Liu teaches that the at least one mobile monitoring device is further configured to obtain the patient recovery state parameter of the target object to form local display data, and to output and display the local display data on the display module of the at least one mobile monitoring device, the local display data comprising a first numerical value [see Liu par. 0024 L. 4-8, par. 0026 L. 1-6].
Liu does not teach that the system comprises a department-level monitoring apparatus.
On the other hand, Leuschner teaches that a department level device can receive and display received sensed data from a patient monitoring device via an intermediary device [fig. 1 elements 2 (monitoring device), 5 (intermediary device) and 9 (department level device), col. 5 L. 36-41, col. 6 L. 40-44 and L. 47-55]. This teaching means that the system further comprises a department-level monitoring apparatus comprising at least one remote display module. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Leuschner’s teachings of receiving and displaying sensed data at a department level device in the system taught by Liu because it will permit a person in charge of the department to monitor the patient.
The combination of Liu and Leuschner teaches that sensed data comprises a patient recovery state parameter such as temperature or blood pressure [see Liu par. 0024 L. 4-8, par. 0026 L. 1-6], and that sensed data can be transmitted via an intermediary device to a department level device where the sensed data can be displayed [see Leuschner col. 6 L. 45-55]. This teaching means that the department-level monitoring apparatus is configured to obtain the patient recovery state parameter of the target object in a second wireless transmission mode (via an intermediary device) to form remote display data, and to output and display the remote display data on the remote display module of department-level monitoring apparatus, the remote display data comprising a second numerical value.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-201135495Y) as applied to claim(s) 1 above, and in view of Dicks et al. (US-8,954,719).

In regards to claim 8, Liu teaches, as applied in claim 1, does not teach that the first wireless transmission mode is configured to adopt a medical professional frequency band.
On the other hand, Dicks teaches that it is well known in the art that medical devices can transmit/receive data using WMTS frequency bands (a medical professional frequency band) [col. 3 L. 31-36].   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Dicks’ teachings of using a medical professional frequency band to transmit/receive data from medical devices in the first wireless transmission mode of the system taught by Liu because a medical professional frequency band provides a reliable communication channel for transmission of medical data that has been approved by the FCC. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-201135495Y) in view of Perreault et al. (US-10,880,342) and Davis et al. (US-11,036,851) as applied to claim(s) 3 above, and further in view of Dicks et al. (US-8,954,719).

In regards to claim 10, the combination of Liu, Perreault and Davis, as applied in claim 3 above, further teaches that the fourth communication module is a Wi-Fi module [see Davis col. 50 L. 51-60].
The combination does not teach that the second wireless communication module is configured to operate in a medical professional frequency. 
On the other hand, Dicks teaches that it is well known in the art that medical devices can transmit/receive data using WMTS frequency bands (a medical professional frequency band) [col. 3 L. 31-36].   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Dicks’ teachings of using a medical professional frequency band to transmit/receive data from medical devices in the second wireless communication module taught by the combination because a medical professional frequency band provides a reliable communication channel for P2P transmission of medical data that has been approved by the FCC. 
The combination of Liu, Perreault, Davis and Dicks teaches the at least one mobile monitoring device is further configured to transmit the patient recovery state parameter to the first wireless communication module in the medical professional frequency band by means of the second wireless communication module [see Liu par. 0026 L. 14-17, see Dicks col. 3 L. 31-36]. Also, the combination teaches when a preset condition is satisfied, the at least one mobile monitoring device is further configured to transmit the patient recovery state parameter in a WI-FI mode by means of the fourth wireless communication module, wherein the preset condition is at least one of the following situations: a quality of communication between the second wireless communication module and the first wireless communication module is lower than a quality of communication between the fourth wireless communication module and the third wireless communication module; and a distance between the at least one mobile monitoring device and the ward-level monitoring apparatus exceeds a first range [see Perreault col. 3 L. 49-55 (switching between transmission modes), col.5 L. 23-32 and col. 7 L. 37-41 (switching based of quality of communication), col. 21 L. 12-18 (switching based on distance), see Davis col. 50 L. 56-60 (using Wi-Fi for the second transmission mode)].  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-201135495Y) as applied to claim(s) 1 above, and in view of King (US-10,660,568).

In regards to claim 13, Liu teaches, as applied in claim 1, teaches that the system comprises a server/hospital-level monitoring apparatus that receives the patient recovery state parameter of the target object [see Liu fig. 1 element 8, par. 0024 L. 20]. However, Liu does not teach that the hospital-level monitoring apparatus can receive the parameter via mobile network.
On the other hand, King teaches that a monitoring device can comprise a mobile communication network module to communicate directly with the server [fig. 2, col. 4 L. 27-34]. This teaching also means that the server is communicatively connected to the mobile communication network module of the at least one mobile monitoring device by means of a mobile communication network, and the monitoring device is further configured to obtain the patient recovery state parameter of the target object, and to transmit the patient recovery state parameter to the server in a mobile communication network transmission mode by means of the mobile communication network module.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use King’s teachings of a monitoring device communicating directly with the server using a mobile communication network module in the system taught by Liu because it will permit the monitoring device to communicate with the server/hospital-level monitoring apparatus if necessary.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-201135495Y) as applied to claim(s) 1 above, and in view of Cheung (US-10,772,141) and McRae (US-2016/0227474).

In regards to claim 20, Liu teaches, as applied in claim 1, teaches that the ward-level apparatus communicates with the monitoring device using Bluetooth [see Liu par. 0026 L. 14-17]. Since Bluetooth is used for communication, it is inherent that the two devices must be paired before communication is performed. However, Liu does not teach that pairing is performed by broadcasting identification information from the ward-level apparatus.
On the other hand, Cheung teaches that pairing between two devices can be initiated by one of the devices that broadcast identification information by means of its wireless communication module [fig. 5 step 512]. Furthermore, Cheung teaches that the other device receives and verifies the identification information [fig. 5 step 520]. This teaching means that the other device is configured to scan a frequency by means of its wireless communication module to receive the identification information. Furthermore, Cheung teaches that the identification information is used to realized pairing between the devices [fig. 5 step 518, 520 and 524].
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Cheung’s teachings of performing pairing by broadcasting identification information in the system taught by Liu because it will permit the ward-level apparatus and monitoring device to establish communications in a secure manner.
The combination of Liu and Cheung does not explicitly teach that a fixed frequency is used to broadcast the identification information.
McRae teaches that identification information used for pairing can be broadcasted using a known/fixed frequency [par. 0025 L. 6-10].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use McRae’s teachings of using a fixed frequency to broadcast the identification information in the system taught by the combination because it will permit the monitoring device to receive identification information without wasting power as a result of scanning a plurality of frequencies. 
The combination of Liu, Cheung and McRae teaches that identification information is broadcast using a fixed frequency and that the information is used to perform pairing between the apparatus and the device [see Cheung fig. 5 step 518, 50 and 524, see McRae par. 0025 L. 6-10]. This teaching means that the at least one mobile monitoring device is configured to scan the fixed frequency by means of the second wireless communication module to receive the identification information, and to synchronously set the fixed frequency according to the identification information, so as to realize pairing with the ward-level monitoring apparatus.  
  
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-201135495Y) as applied to claim(s) 1 above, and in view of Rankers et al. (US-2008/0300572).

In regards to claim 23, Liu teaches, as applied in claim 1, teaches that the ward-level apparatus is an apparatus that can receive, display and relay patient recovery state parameter data. However, Liu does not teach that the apparatus is a bedside monitor.
On the other hand, Rankers teaches that the a bedside monitor can be used as an apparatus that can receive, display and relay patient recovery state parameter data [fig. 1 element 108, fig. 2, par. 0049 L. 1-11 and L. 24-30].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Rankers’ teachings of using a bedside monitor as the apparatus that can receive, display and relay the parameter data in the system taught by the combination because it will permit the system to use a single apparatus as a ward-level apparatus and as a bedside monitor thereby reducing the costs of the system.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-201135495Y) as applied to claim(s) 1 above, and in view of Rankers et al. (US-2008/0300572) and Bailey et al. (US-6,731,201).

In regards to claim 24, Liu teaches, as applied in claim 1, teaches that the ward-level apparatus is an apparatus that can receive, display and relay patient recovery state parameter data. However, Liu does not teach that the apparatus is a bedside monitor.
On the other hand, Rankers teaches that the a bedside monitor can be used as an apparatus that can receive, display and relay patient recovery state parameter data [fig. 1 element 108, fig. 2, par. 0049 L. 1-11 and L. 24-30].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Rankers’ teachings of using a bedside monitor as the apparatus that can receive, display and relay the parameter data in the system taught by the combination because it will permit the system to use a single apparatus as a ward-level apparatus and as a bedside monitor thereby reducing the costs of the system.
The combination of Liu and Rankers teaches that the monitor comprises a nearby display module [see Rankers fig. 2].
The combination teaches that the monitor comprises a wireless transceiver configured to receive the patient recovery state parameter and that received the parameter is displayed at the nearby display module [see Rankers fig. 1, fig. 2, par. 0049 L. 1-11 and L. 24-30]. It inherent that the wireless transceiver must demodulate/decode the received data so it can be displayed. This teaching means that the wireless transceiver is configured to receive the patient recovery state parameter in the first wireless transmission mode by means of the first wireless communication module to form nearby display data. The above teaching also means that after the data has been demodulated/decoded, the demodulated/decoded data is sent to the display module so the data can be displayed. In other words, the wireless transceiver transmit the nearby display data to the monitor by means of a hardware which connects the transceiver with the monitor; and the monitor is configured to display the nearby display data by means of the nearby display module.  
The combination does not teach that the wireless transceiver is detachable.
On the other hand, Bailey teaches that wireless transceivers can be made in a housing comprising a connector that can be detached from a device [fig. 2 element 231 (connector/hardware) and 300 (detachable transceiver), col. 4 L. 55-56 and L. 64-67, col. 5 L. 31-32]. This teaching means that the device comprises a receiving box, and that the wireless module is provided in the receiving box.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Baileys’ teachings of using making the wireless transceiver to be detachable in the monitor taught by the combination because it will permit a user to update communication protocols by simply replacing the transceiver [see Bailey col. 9 L. 49-57]. 

Claim(s) 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-201135495Y) in view of Ramlall (US-9,579,025) as applied to claim(s) 58 above, and in view of Pham et al. (US-10,629,044).

In regards to claim 59, the combination of Liu and Ramlall, as applied in claim 58 above, further teaches that master mobile device communicate with the slave mobile monitoring device wirelessly [see Ramlall col. 3 L. 30-35]. This teaching means that the master mobile monitoring device comprises a first wireless module, and the slave mobile monitoring device comprises a second wireless module. Also, the combination teaches that slave monitoring device transmits the second patient recovery state parameter and that the master monitoring device receives the second patient recovery state parameter [see Ramlall col. 2 L. 43-47 and L. 49-54]. This teaching means that the slave mobile monitoring device is further configured to transmit the second patient recovery state parameter to the master mobile monitoring device in transmission mode by means of the second wireless module; and the master mobile monitoring device is further configured to receive the second patient recovery state parameter from the slave mobile monitoring device by means of the first wireless module.  
The combination does not teach that the first and second wireless modules are Bluetooth wireless modules.
On the other hand, Pham teaches that a master and slave device communicating with each other via a wireless body area network can instead communicate using Bluetooth [col. 3 L. 40-47]. This teaching that the master device comprises a first Bluetooth module and the slave device comprises a second Bluetooth module used to transmit data to the first Bluetooth module.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Pham’s teachings of using Bluetooth perform communications between the master and the slave in the system taught by the combination because Bluetooth communication is easy to implement and provides reliable communications.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-201135495Y) in view of Ramlall (US-9,579,025) and Pham et al. (US-10,629,044) as applied to claim(s) 59 above, and in view of Talty et al. (US-8,432,261).

In regards to claim 17, the combination of Liu, Ramlall and Pham, as applied in claim 59 above, further teaches that the master mobile monitoring device comprises a first control module and the slave mobile monitoring device comprises a second control module [see Liu par. 0026 L. 1, see Ramlall col. 2 L. 43-47 and L. 49-54]. 
The combination also teaches that the master and slave device establish communications using Bluetooth [see Pham col. 3 L. 40-47]. However, the combination does not teach that communications is established using NFC.
On the other hand, Talty taches that a first device that wants to establish Bluetooth communications with a second device can establish Bluetooth communications using NFC which in the case of the combination the first device is a master device and the second device is a slave device [col. 1 L. 7-14]. Talty teaches that the first device comprises a NFC tag reading module and the second device comprises a NFC tag [col. 3 L. 54-64, col. 4 L. 7-9]. Talty teaches that first device is configured to read the near field communication tag of the slave mobile monitoring device by means of the near field communication tag reading module to obtain a read signal [col. 4 L. 7-9]. Furthermore, Talty teaches that the first device is further configured to obtain a Bluetooth connection information according to the read signal by means of the first control module, and to control the first Bluetooth module to send a Bluetooth connection request to the second Bluetooth module according to at least part of the Bluetooth connection information [col. 4 L. 7-9 and L. 42-44 (obtain Bluetooth connection information), col. 4 L. 45-46 (transmitting request)]. Also, Talty teaches that the second device is further configured to control the second Bluetooth module to establish a Bluetooth connection with the first Bluetooth module by means of the second control module [col. 4 L. 46-55].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Talty’s teachings of establishing Bluetooth communications using NFC communications to obtain Bluetooth pairing data in the system taught by the combination because it will permit the master and slave device to establish Bluetooth communications in a secure manner.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-201135495Y) in view of Ramlall (US-9,579,025) and Pham et al. (US-10,629,044) as applied to claim(s) 59 above, and in view of Perreault et al. (US-10,880,342).

In regards to claim 18, the combination of Liu, Ramlall and Pham, as applied in claim 59 above, further teaches that the master device communicates with the ward-level apparatus using Bluetooth [see Liu par. 0031 L. 3-5]. This teaching means that the ward-level monitoring apparatus further comprises a third Bluetooth module.
The combination teaches that the master device performs P2P communication with the ward-level apparatus using Bluetooth [see Liu fig. 1 elements 1 and 5, par. 0031 L. 3-5]. However, the combination does not teach that P2P communications is performed when the master device and the ward-level apparatus is within a second range.
On the other hand, Perreault teaches that P2P communications between two devices can be selected as the preferred communication channel based on the distance between the two devices [col. 21 L. 12-18]. This teaching means that the two devices will communicate via P2P when the two devices are within a second range.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Perreault’s teachings of selecting P2P communications as the preferred communication channel based on the distance between the two devices in the system taught by the combination because it will permit the system to use P2P communications between the master device and the ward-level apparatus only when P2P communications is determined to be reliable.  
   The combination of Liu, Ramlall, Pham and Perreault teaches that P2P communications between the master device and the ward-level device is selected when the two devices are within a second range and that P2P communications is performed via Bluetooth [see Liu fig. 1 elements 1 and 5, par. 0031 L. 3-5, see Perreault col. 21 L. 12-18]. These teachings mean when a distance between the master mobile monitoring device and the ward-level monitoring apparatus is within a second range, the master mobile monitoring device is further configured to transmit the patient recovery state parameter to the ward-level monitoring apparatus in the Bluetooth transmission mode by means of the first Bluetooth module; and the ward-level monitoring apparatus is further configured to receive the patient recovery state parameter by means of the third Bluetooth module.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685